Citation Nr: 0926779	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of left 
wrist injury.  

2.  Entitlement to service connection for left hip 
subtrochanteric bursitis, claimed as left pelvis condition.  

3.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) 
from August 24, 1994 to July 12, 1995, and from September 8, 
2001 to September 9, 2001.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  In December 2007, the Board 
remanded the claims for additional development.  


FINDING OF FACT

The Veteran does not have residuals of left wrist injury, 
left hip subtrochanteric bursitis, or fibromyalgia that was 
caused or aggravated by service, or by a service-connected 
disability.  


CONCLUSION OF LAW

Residuals of left wrist injury, left hip subtrochanteric 
bursitis, and fibromyalgia, were not incurred in or 
aggravated by the Veteran's service, or by a service-
connected disability.  38 U.S.C.A. §§ 101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for 
a left wrist disability, a left hip disability, and 
fibromyalgia.   

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2008).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).   Presumptive periods do not apply 
to periods of ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection claims under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003, 69 Fed. Reg. 25179 (2004).  

The Veteran's service treatment reports from her first period 
of ACDUTRA show a number of complaints for knee, ankle and 
foot symptoms, and that she was found to have a Grade I 
stress fracture at the midshaft of the left femur.  They do 
not show any complaints of left wrist or left hip symptoms, 
or fibromyalgia, or that she was ever diagnosed with a left 
wrist or left hip disorder, or fibromyalgia. A separation 
examination report is not of record.   

As for the nonservice medical evidence, it includes a VA 
examination report, dated in November 1995, which notes a 
history of left thigh pain and cramps, and left foot pain.  
The report notes left hip subtrochanteric bursa.  The 
diagnosis was residuals, left femur stress fracture.  

A VA examination report, dated in March 1997, shows 
complaints of low back pain that radiated to the hip.  The 
diagnosis was bilateral sacroiliitis.  

VA progress notes show that the Veteran began complaining of 
left hip pain in February 1996.  Beginning in February 1997, 
these reports contain a number of notations of left 
trochanteric bursitis.  See also report from Centro de 
Terapia Fisica Santa Rosa, dated in 1998; reports from 
L.C.I., M.D., dated in 2002 (containing notations of 
bilateral subtrochanteric bursitis).  Her treatment 
eventually included injections, and physical therapy.  A VA 
progress note, dated in April 1997, contains a notation of 
fibromyalgia.  A VA progress note, dated in August 2000, 
contains diagnoses that include fibromyalgia, and bilateral 
hip pain.  

Overall, VA progress notes also contain "problem lists" 
which note disorders that include osteoarthritis NOS (not 
otherwise specified), histrionic personality NOS, bursitis 
NEC (not elsewhere classified), myalgia and myositis NOS, 
general osteoarthrosis, and joint pain NEC.  

A VA examination report, dated in March 2000, contains 
diagnoses that include bilateral greater trochanteric 
bursitis.  

The Veteran had a second period of ACDUTRA from September 8, 
2001 to September 9, 2001.  A "statement of medical 
examination and duty status" (DA Form 2173), dated September 
8, 2001, notes an injury/trauma to the left hip, and left 
wrist, after slipping on a wet floor.  The injury was noted 
to be in the line of duty.  See also DD Form 689 
("individual sick slip").  

A report from San Cristobal Hospital, dated September 8, 
2001, shows treatment for unspecified symptoms, with 
application of ice bags to the affected part (which is not 
specified), and indicates that the Veteran was given a 
prescription for two medications.  

VA treatment reports, dated September 9, 2001, show that the 
Veteran complained of left hip pain.  "Preliminary" X-ray 
reports for the hip and wrist, dated that same day, note that 
there was no fracture or dislocation, or bony destruction.  
The associated X-ray reports for the left hip and left wrist, 
dated September 10, 2001, were normal.  

A VA joints examination report, dated in November 2002, 
contains a diagnosis of left subtrochanteric bursitis, and 
notes that MRI (magnetic resonance imaging) studies of the 
hips performed that same month indicated that there were no 
soft tissue abnormalities, and no definite abnormalities at 
the bilateral hips.  The examiner stated that an etiological 
opinion for the Veteran's left hip condition could not be 
provided, but that it was not an aggravation of her left 
femur stress fracture, or sacroiliitis, and that the findings 
of bilateral hip bursitis pointed towards her fibromyalgia as 
the independent entity causing her hip bursitis.  

VA progress notes, dated in October 2005, show that the 
Veteran sought treatment for left wrist trauma after she fell 
on her outstretched hand.  An associated X-ray report notes 
that there was no fracture or dislocations, and no soft-
tissue deformities.  The impression was "normal study."  
The assessment noted findings suggestive of a soft-tissue 
injury.  

A VA joint examination report, dated in March 2008, contains 
diagnoses that include left hip trochanteric bursitis.  The 
examiner noted that the Veteran's left wrist examination was 
normal, and that there was no current left wrist disability.  
The examiner stated that it was not at least as likely as not 
that the Veteran's left hip trochanteric bursitis was caused 
or aggravated by her service-connected residuals of a left 
femur fracture and bilateral sacroiliitis, and that it was 
not at least as likely as not that her left hip trochanteric 
bursitis was aggravated as a result of her slip and fall 
injury on September 8, 2001.  The examiner indicated that the 
Veteran's medical record had been reviewed. 

A VA fibromyalgia examination report, dated in March 2008, 
contains a diagnosis of fibromyalgia.  The examiner stated 
that the Veteran's fibromyalgia was not likely related to, or 
had its onset, during ACDUTRA, and that it was not likely 
caused or aggravated by her service-connected residuals of a 
fractured left femur and bilateral sacroiliitis, and that it 
was not as least as likely as not that her fibromyalgia was 
aggravated by her slip and fall injury on September 8, 2001.  
The examiner indicated that the Veteran's medical record had 
been reviewed. 

Service connection is currently in effect for residuals of a 
left femur fracture, and bilateral sacroiliitis.  

With regard to the claim for a left wrist disability, the 
Board finds that the preponderance of the evidence shows that 
the Veteran does not have a left wrist disability.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 
U.S.C.A.  § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  In this case, VA X-rays 
for the left wrist, dated in 2001 and 2005, do not show that 
she has a left wrist disability, and the March 2008 VA 
examination report shows that the examiner determined that 
the Veteran did not have a left wrist disability.  

This report is highly probative evidence against a finding of 
a current disability.  In this report, the examiner indicated 
that the Veteran's medical files had been reviewed.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

With regard to the claims for a left hip disability and 
fibromyalgia, the Veteran's service treatment reports from 
her ACDUTRA do not show any relevant treatment, or diagnoses.  
Although she was treated for left wrist and left hip pain 
following a fall while on ACDUTRA (on September 8, 2002), the 
VA progress notes show that she had been complaining of left 
hip symptoms, and to have had a left hip subtrochanteric 
bursa, several years prior to her fall in 2001.  

In addition, there is no competent evidence of record to show 
that the Veteran has a left hip disability or fibromyalgia 
that was caused or aggravated by her ACDUTRA or by a  
service-connected disability.  In this regard, the March 2008 
VA opinions weigh against the claims for left hip disability, 
and fibromyalgia.  These opinions were based on a review of 
the Veteran's medical records, and are considered highly 
probative evidence against the claims.  Prejean.  

In summary, the evidence does not show that the Veteran has a 
left hip disability, or fibromyalgia, that is related to her 
service, the Board finds that the service and post-service 
record (overall) provides evidence against these claims), 
outweighing the appellant's statements, and the Board finds 
that the preponderance of the evidence is against the claims, 
and that the claims must be denied. 

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a left 
wrist disability, a left hip disability, and fibromyalgia, 
were caused by ACDUTRA in 1995, or a fall during ACDUTRA in 
September 2001, or that they were caused or aggravated by a 
service-connected disability.  In this case, the Veteran's 
service treatment records do not show treatment for any of 
the claimed conditions (except as noted during ACDUTRA in 
September 2001).  There is no competent evidence to show that 
any of the claimed disabilities were caused or aggravated by 
service, or by a service-connected disability.  As such the 
service treatment reports, and the medical evidence, outweigh 
the Veteran's contentions that she has the claimed conditions 
that are related to her service, or to service-connected 
disability.   

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2003, and February 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded VA 
examinations, and etiological opinions have been obtained.    

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


